                                                                                       FILED 
                                                                                       CLERK 
 UNITED STATES DISTRICT COURT                                                              
                                                                           10:46 am, Mar 22, 2019
 EASTERN DISTRICT OF NEW YORK                                                              
 --------------------------------------------------------X                     U.S. DISTRICT COURT 
 SPIROS NTALIANAS and ILIAS ILYRIAN, on behalf                            EASTERN DISTRICT OF NEW YORK 
 of themselves and others similarly situated,                                  LONG ISLAND OFFICE 

                           Plaintiffs,                       ADOPTION ORDER
                                                             16-cv-5934 (ADS) (GRB)
                  -against-

 B&A CONTRACTING OF LANDMARK INC., and
 B&A CONTRACTING OF NY, INC., and KOSTAS
 GEORGIADES, jointly and severally,

                            Defendants.
 --------------------------------------------------------X
APPEARANCES:

Pardalis & Nohavicka, LLP
Counsel for the Plaintiffs
3510 Broadway, Suite 201
Astoria, NY 11106
       By: Ariadne A. Panagopolou, Esq., Of Counsel

NO APPEARANCES:

The Defendants

SPATT, District Judge.

        On October 25, 2016, the Plaintiffs Spiros Ntalianas and Ilias Ilyrian commenced this

putative collective action against their former employers, the Defendants B&A Contracting of

Landmark, Inc., B&A Contracting of NY, Inc., and Kostas Georgiades (the “Defendants”),

alleging violations of the Fair Labor Standards Act and New York Labor Law. Namely, the

Plaintiffs seek to recover allegedly unpaid minimum wages, overtime wages, spread-of-hours

pay, and damages arising from the Defendants’ alleged failure to furnish wage statements and

other required documentation. There is also a New York State cause of action based on breach of

contract arising from their employment.
       On February 7, 2017, after the Defendants failed to file an answer to the complaint or

otherwise appear in this action, the Clerk of the Court noted their default.

       On March 24, 2017, the Plaintiffs filed a motion for a default judgment, which was

referred to United States Magistrate Judge Gary R. Brown for a recommendation as to whether

the motion for a default judgment should be granted, and if so, what relief should be awarded.

       On February 26, 2018, Judge Brown issued a Report & Recommendation recommending

that that the motion for default judgment be denied without prejudice to renewal after the

Plaintiffs file and serve an amended complaint naming the individuals who consented to join the

action. The Court adopted Judge Brown’s Report & Recommendation on March 31, 2018.

       On June 4, 2018, the Clerk of the Court noted an entry of default after the Defendants

failed to file an answer to the complaint or otherwise appear in this action after service of the

amended complaint.

       On June 29, 2018, the Plaintiffs filed a renewed motion for a default judgment.

       On June 30, 2018, the Court referred this matter to United States Magistrate Judge Gary

R. Brown for a recommendation as to whether the renewed motion for a default judgment should

be granted, and if so, what relief should be awarded.

       On February 27, 2019, Judge Brown issued a Report & Recommendation (“R&R”)

recommending that the Court award (1) principal damages (a) to plaintiff Spiro Karkasinas in the

amount of $30,944.38, and (b) to plaintiff Aristides Ntalianis in the amount of $26,764.42; (2)

attorneys’ fees in the amount of $11,509.75; and (3) costs in the amount of $938.00, for a total

award in the amount of $70,156.55. In addition, Judge Brown recommended that plaintiffs

Argiris Ntalianis’ and Ilias Ilyrian’s motion for an award of damages be denied, without

prejudice to a renewal upon the submission of the requisite evidentiary support.



                                                  2
          More than fourteen (14) days have elapsed since service of the R&R on the Defendants,

who have failed to file an objection.

          Pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this Court has

reviewed the R&R for clear error, and finding none, now concurs in both its reasoning and its

result.

          Accordingly, the R&R is adopted in its entirety.



SO ORDERED.

Dated: Central Islip, New York
March 22, 2019


                                                       __/s/ Arthur D. Spatt____
                                                         ARTHUR D. SPATT
                                                       United States District Judge




                                                  3
